                                           Case 3:20-cv-04058-JSC Document 6 Filed 08/04/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRENDAN SCHULTZ,                                  Case No. 20-cv-04058-JSC
                                                        Plaintiff,
                                   8
                                                                                           SCREENING ORDER PURSUANT TO
                                                 v.                                        28 U.S.C § 1915
                                   9

                                  10     THE HARRY S. TRUMAN                               Re: Dkt. No. 1
                                         SCHOLARSHIP FOUNDATION, et al.,
                                  11                    Defendants.
                                  12          This matter involves discrimination claims arising from Plaintiff’s 2019 finalist interview
Northern District of California
 United States District Court




                                  13   for the Harry S. Truman Scholarship. Plaintiff Brendan Schultz (“Plaintiff”), proceeding in forma

                                  14   pauperis, filed the instant complaint against the Harry S. Truman Scholarship Foundation (the

                                  15   “Foundation”); Terry Babcock-Lumish, the Foundation’s current Executive Secretary; Andrew

                                  16   Rich, the Foundation’s former Executive Secretary; Tara Yglesias, the Foundation’s Deputy

                                  17   Executive Secretary; Westbrook Murphy, the Foundation’s General Counsel; Brooks Allen,

                                  18   Secretary of the 2019 Truman Scholarship San Francisco Regional Review Panel; and Kevin

                                  19   Higgins, Chair of the 2019 Truman Scholarship San Francisco Regional Review Panel

                                  20   (collectively, “Defendants”). The Court previously granted Plaintiff’s application to proceed in

                                  21   forma pauperis. (Dkt. No. 4.) The Court must now review the complaint’s allegations under 28

                                  22   U.S.C. § 1915. Because Plaintiff’s complaint does not comply with Federal Rule of Civil

                                  23   Procedure 8, pursuant to 28 U.S.C. § 1915(e)(2) the Court gives Plaintiff the opportunity to amend

                                  24   the complaint.

                                  25                                    COMPLAINT ALLEGATIONS

                                  26          As a third-year undergraduate student, Plaintiff sought nomination from his undergraduate

                                  27   institution for the Harry S. Truman Scholarship (the “Scholarship”), a scholarship program

                                  28   administered by the Harry S. Truman Scholarship Foundation. Plaintiff has led youth
                                           Case 3:20-cv-04058-JSC Document 6 Filed 08/04/20 Page 2 of 5




                                   1   development programs in Southeastern Europe, and received numerous internships, grants, and

                                   2   awards for his work in international development. Nominated by his undergraduate institution,

                                   3   Plaintiff applied for the Scholarship and advanced as a finalist. On March 18, 2019, he

                                   4   interviewed with the Foundation’s Regional Review Panel in San Francisco, California.

                                   5          The complaint alleges that, during Plaintiff’s finalist interview, he was asked inappropriate

                                   6   and hostile questions regarding the historical persecution of Jewish people and Plaintiff’s identity

                                   7   as a Jewish American. Plaintiff alleges that Mr. Higgins asked Plaintiff: “Do you think that Jews

                                   8   are oppressed?” and “Are Jews oppressed as racial minorities in the United States?”. (Dkt. No. 1

                                   9   at 6.) Upon hearing Plaintiff’s reply to a question regarding his interest in running for elected

                                  10   office, Mr. Allen is alleged to have broken into a discernable laugh. Plaintiff avers that another

                                  11   Jewish finalist was asked by Mr. Higgins to compare the “oppression of Jews in America to Black

                                  12   Americans[,]” and that no other finalist was asked to defend “the traumatic communal experiences
Northern District of California
 United States District Court




                                  13   of their ethic group[.]” (Dkt. No. 1 at 7.)

                                  14          Plaintiff did not receive a Scholarship from the Foundation. Believing he faced

                                  15   discrimination in the deliberation process on the basis of his ethnic identity, Plaintiff contacted

                                  16   Ms. Yglesias, who investigated Plaintiff’s interview. Ms. Yglesias reported that Plaintiff’s

                                  17   interview was “generally positive,” but that she lacked sufficient information to conduct an in-

                                  18   depth investigation. Plaintiff later contacted Dr. Babcock-Lumish regarding his interview and Ms.

                                  19   Yglesias’s investigation; Dr. Babcock-Lumish then began a second investigation into Plaintiff’s

                                  20   interview. On August 14, 2019, Dr. Babcock-Lumish e-mailed Plaintiff, stating that some

                                  21   interview panelists posed “irreveren[t]” questions, described Plaintiff as “well qualified” for the

                                  22   Scholarship, but noted that other applicants were better fit for the Foundation and Scholarship.

                                  23   (Dkt. No. 1 at 11.) Plaintiff responded that the results of this second investigation posed concerns

                                  24   regarding the Foundation’s grievance procedure, to which Dr. Babcock-Lumish replied that the

                                  25   Foundation’s general counsel would assume work on Plaintiff’s grievance.

                                  26          Dissatisfied, Plaintiff contacted numerous agencies and his Congressional representative to

                                  27   file a complaint against the Foundation. On February 24, 2020, Plaintiff contacted Dr. Babcock-

                                  28   Lumish for information regarding the third investigation conducted by the Foundation’s general
                                                                                          2
                                           Case 3:20-cv-04058-JSC Document 6 Filed 08/04/20 Page 3 of 5




                                   1   counsel, but Dr. Babcock-Lumish did not provide Plaintiff with the contact information for the

                                   2   Foundation’s general counsel or other requested documents relating to the Foundation’s

                                   3   investigative processes. On May 1, 2020, Mr. Murphy, the Foundation’s legal counsel, e-mailed

                                   4   Plaintiff, concluding that the Foundation’s belief in nondiscrimination “ma[de] it highly unlikely

                                   5   that the [Plaintiff’s] unsatisfactory interview experience resulted from personal animus by the

                                   6   interviewers.” (Dkt. No. 1 at 16.)

                                   7          The complaint alleges violations of Title VI of the Civil Rights Act of 1964, 42 U.S.C. §

                                   8   2000d (“Title VI”) and Plaintiff’s Fifth Amendment rights. Plaintiff seeks compensatory and

                                   9   punitive damages, as well as permanent injunctions “order[ing] the [Foundation] to establish a

                                  10   documented civil rights grievance and redress procedure,” mandating all future Scholarship

                                  11   interview panelists undergo “unconscious bias training” before serving on any Regional Review

                                  12   Panel, and preventing Mr. Higgins and Mr. Allen from “serving on any future [Scholarship]
Northern District of California
 United States District Court




                                  13   [R]egional [R]eview [P]anel,” or being otherwise involved in the Scholarship selection process.

                                  14   (Dkt. No. 1 at 21.)

                                  15                                           LEGAL STANDARD

                                  16          A court must dismiss an in forma pauperis (“IFP”) complaint before service of process if it

                                  17   is frivolous, fails to state a claim, or contains a complete defense to the action on its face. 28

                                  18   U.S.C. § 1915(e)(2). Section 1915(e)(2) parallels the language of Federal Rules of Civil

                                  19   Procedure 12(b)(6) regarding dismissals for failure to state a claim. See 28 U.S.C. § 1915(e)(2);

                                  20   see also Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000). The complaint therefore must

                                  21   allege facts that plausibly establish each defendant's liability. See Bell Atl. Corp. v. Twombly, 550

                                  22   U.S. 544, 555–57 (2007). A complaint must also comply with Federal Rule of Civil Procedure 8,

                                  23   which requires the complaint to contain “a short and plain statement of the claim showing that the

                                  24   pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2); see also Moss v. Infinity Ins. Co., No. 15-

                                  25   CV-03456-JSC, 2015 WL 5360294, at *2 (N.D. Cal. Sept. 14, 2015). While a court must construe

                                  26   a pro se plaintiff’s complaint liberally, see Garaux v. Pulley, 739 F.2d 437, 439 (9th Cir. 1984), it

                                  27   may not add to the factual allegations in the complaint, see Pena v. Garnder, 976 F.2d 469, 471

                                  28   (9th Cir. 1992). Litigants unrepresented by counsel remain bound by the Federal Rules and Local
                                                                                          3
                                           Case 3:20-cv-04058-JSC Document 6 Filed 08/04/20 Page 4 of 5




                                   1   Rules of this District. See Civil L.R. 3-9(a).

                                   2                                                DISCUSSION

                                   3             “While the federal rules require brevity in pleading, a complaint nevertheless must be

                                   4   sufficient to give the defendants ‘fair notice’ of the claim and the ‘grounds upon which it rests.’”

                                   5   Coleman v. Beard, No. 14-CV-05508-YGR (PR), 2015 WL 395662, at *4 (N.D. Cal. Jan. 29,

                                   6   2015) (quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007)). A complaint that fails to state a

                                   7   defendant’s specific acts “that violated the plaintiff’s rights fails to meet the notice requirements of

                                   8   Rule 8(a).” Medina Chiprez v. Becerra, No. 20-CV-00307-YGR (PR), 2020 WL 4284825, at *3

                                   9   (N.D. Cal. July 27, 2020) (citing Hutchinson v. United States, 677 F.2d 1322, 1328 n.5 (9th Cir.

                                  10   1982)).

                                  11             Plaintiff’s complaint does not comply with Rule 8. Preliminarily, the complaint’s

                                  12   “Claims” section fails to separate Plaintiff’s claims. Plaintiff’s claim under Title VI quotes the
Northern District of California
 United States District Court




                                  13   Foundation’s “[E]qual [O]pportunity [S]tatement” and the text of Title VI, but at no point in

                                  14   Plaintiff’s discussion of Title VI does he allege which of Defendants’ specific acts violated his

                                  15   rights under the statute. See Medina Chiprez, 2020 WL 4284825, at *3. In fact, Plaintiff makes

                                  16   no mention of Defendants in this claim after quoting the Foundation’s statement; instead, Plaintiff

                                  17   argues that “Ethnic Jewishness” is a protected class under Title VI, and that the statute creates an

                                  18   “implied statutory cause of action.” (Dkt. No. 1 at 18.) Offering legal argumentation alone fails

                                  19   to satisfy Rule 8’s requirements, and mention of “antisemitic discrimination” does not provide

                                  20   Defendants with sufficient notice of the grounds upon which Plaintiff’s Title VI claim rests. See

                                  21   Coleman, 2015 WL 395662, at *4. Furthermore, Plaintiff does not specify which—or if any—

                                  22   Defendants are liable under his Title VI claim, only that the “Foundation is bound to the policies

                                  23   that it creates and publishes publicly.” (Dkt. No. 1 at 18.) Because Plaintiff has not pleaded facts

                                  24   to give Defendants notice of any specific acts upon which liability could plausibly be established

                                  25   as to each Defendant, the complaint violates Rule 8’s requirements. Therefore, his Title VI claim

                                  26   cannot proceed as pleaded.

                                  27             Plaintiff’s claim for “a violation of one’s constitutional rights” is improperly pleaded under

                                  28   Rule 8 for the same reason. (Dkt. No. 1 at 19). Plaintiff states: “Antisemitic discrimination by a
                                                                                           4
                                           Case 3:20-cv-04058-JSC Document 6 Filed 08/04/20 Page 5 of 5




                                   1   federal agency in the selection of one of their programs is an unequivocal violation of one’s fifth

                                   2   amendment rights.” (Id. at 20.) This broad statement fails to place any defendant on notice of

                                   3   what specific conduct of that particular defendant was allegedly anti-Semitic and discriminatory.

                                   4   It does not specify whether the “federal agency” is the Foundation, or the extent to which other

                                   5   defendants engaged in the alleged discriminatory conduct during the undefined “program[.]” (Id.)

                                   6   Where the Court cannot readily determine all of the injuries for which each defendant is allegedly

                                   7   liable, a complaint is defective under Rule 8. See Coleman, 2015 WL 395662, at *4. On this

                                   8   basis Plaintiff’s second claim under the Fifth Amendment fails under Rule 12(b)(6).

                                   9                                               CONCLUSION

                                  10           For these reasons described above, the Complaint as pleaded does not comply with Rule 8.

                                  11   Plaintiff is given 30 days to file an amended complaint. In doing so, Plaintiff should: set forth the

                                  12   complaint’s allegations in separate numbered paragraphs and set forth each claim in a separate
Northern District of California
 United States District Court




                                  13   numbered paragraph; identify each defendant and the specific action or actions that each defendant

                                  14   took, or failed to take, that allegedly violated Plaintiff’s statutory or constitutional rights; and

                                  15   identify the resulting injury from each claim.

                                  16           The Court encourages Mr. Schultz to seek free assistance from the Northern District’s

                                  17   Legal Help Center, 450 Golden Gate Avenue, 15th Floor, Room 2796, San Francisco, CA 94102.

                                  18   In light of the ongoing COVID-19 pandemic, Mr. Schultz should make a telephone appointment

                                  19   by calling (415) 782-8982.

                                  20

                                  21           IT IS SO RECOMMENDED.

                                  22   Dated: August 4, 2020

                                  23

                                  24
                                                                                                       JACQ
                                                                                                       JJACQUELINE
                                                                                                            QUELINE NEE SCOTT CORLE
                                                                                                                                CORLEY
                                                                                                                                     LEY
                                                                                                                                     LE
                                  25                                                                    United States Magistrate Judge
                                  26
                                  27

                                  28
                                                                                           5
